                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

XI EL BEY GRACE,                             :
      Plaintiff,                             :
                                             :
       v.                                    :      CIVIL ACTION NO. 19-CV-4943
                                             :
JUDGE IDEE C. FOX, et al.,                   :
    Defendants.                              :

                                            ORDER

       AND NOW, this 2nd day of January, 2020, upon consideration of Plaintiff Xi El Bey

Grace’s Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      Grace’s claims against Defendants Fox, Patrick, Simpson, the Philadelphia County

Court of Common Pleas and the Philadelphia Tax Revenue Bureau are DISMISSED WITH

PREJUDICE for the reasons in the Court’s Memorandum.

       4.      Grace’s claims against Defendants Johnson and Kammerdeiner and her state law

claims are DISMISSED WITHOUT PREJUDICE for the reasons in the Court’s Memorandum.

       5.    Within thirty (30) days from the date of this Order, Grace may file an amended

complaint including only § 1983 claims against Defendants Johnson and Kammerdeiner, and any

state law claims she seeks to assert. Any amended complaint must identify all defendants in the

caption of the amended complaint in addition to identifying them in the body of the amended

complaint and shall state the basis for Grace’s claims against each defendant. The amended

complaint shall be a complete document that does not rely on the initial Complaint or other papers
filed in this case to state a claim. When drafting her amended complaint, Grace should be mindful

of the Court’s reasons for dismissing the claims in her initial Complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       6.    The Clerk of Court is DIRECTED to send Grace a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Grace may use this form to file her amended complaint

if she chooses to do so.

       7.    If Grace fails to file an amended complaint in accordance with this Order, her

case may be dismissed without further notice for failure to prosecute.



                                              BY THE COURT:

                                              /s/ Mitchell S. Goldberg

                                              MITCHELL S. GOLDBERG, J.
